Filed:   September 18, 2008

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                            No. 06-2114
               (1:06-cv-00041-GBL; 05-BK-01207-RGM)



In Re:   ROBERTA SPENCE,

                  Debtor.

-----------------------

ROBERTA SPENCE,

                  Plaintiff - Appellant,

          v.


EDUCATIONAL CREDIT MANAGEMENT CORPORATION,

                  Defendant - Appellee.




                               O R D E R



     Upon motion of Educational Credit Management Corporation for

publication of the court’s opinion,

     IT IS ORDERED that the motion to publish is granted.

     The court amends its opinion filed July 30, 2008, as follows:

     On the cover sheet, section 1 -- the status is changed from

“UNPUBLISHED” to “PUBLISHED.”

     On the cover sheet, section 6 -- the status line is changed to

read “Affirmed by published opinion.”
                               -2-

     On page 2 – the reference to the use of unpublished opinions

as precedent is deleted.



                                     For the Court - By Direction



                                         /s/ Patricia S. Connor

                                                 Clerk
                       PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


In Re: ROBERTA SPENCE,                
                            Debtor.


ROBERTA SPENCE,
              Plaintiff-Appellant,          No. 06-2114
               v.
EDUCATIONAL CREDIT MANAGEMENT
CORPORATION,
             Defendant-Appellee.
                                      
        Appeal from the United States District Court
     for the Eastern District of Virginia, at Alexandria.
              Gerald Bruce Lee, District Judge.
         (1:06-cv-00041-GBL; 05-BK-01207-RGM)

                  Argued: March 20, 2008

                  Decided: July 30, 2008

             Before TRAXLER, Circuit Judge,
          HAMILTON, Senior Circuit Judge, and
         David R. HANSEN, Senior Circuit Judge
           of the United States Court of Appeals
       for the Eighth Circuit, sitting by designation.



Affirmed by published opinion. Senior Judge Hansen wrote
the opinion, in which Judge Traxler and Senior Judge Hamil-
ton joined.
2                       IN RE: SPENCE
                        COUNSEL

ARGUED: K. Cameron Currie, WAKE FOREST UNIVER-
SITY, School of Law, Winston-Salem, North Carolina, for
Appellant. Troy A. Gunderman, EDUCATIONAL CREDIT
MANAGEMENT CORPORATION, St. Paul, Minnesota, for
Appellee. ON BRIEF: John J. Korzen, Jessica M. Golden,
WAKE FOREST UNIVERSITY, School of Law, Appellate
Advocacy Clinic, Winston-Salem, North Carolina, for Appel-
lant. Rand L. Gelber, Vienna, Virginia, for Appellee.


                         OPINION

HANSEN, Senior Circuit Judge:

  Roberta Spence appeals the judgment of the district court,
which reversed the bankruptcy court’s decision to discharge
her federally guaranteed student loan debt to the Educational
Credit Management Corporation (ECMC). The district court
concluded that Ms. Spence has not demonstrated that repay-
ment "would impose an undue hardship" within the meaning
of the statute. 11 U.S.C. § 523(a)(8) (2000). We affirm the
judgment of the district court.

                             I.

   Roberta Spence was born in July 1941. For over thirteen
years she was employed by the Internal Revenue Service
(IRS), and she ran her own business for a time. In January
1983, she enrolled in Cloud County Community College,
where she studied computer science and began to incur stu-
dent loan debt to pay for her education. She subsequently
attended Wichita State University, where she earned a general
studies bachelor’s degree in December 1986 and a master of
arts degree in sociology in July 1989. Unable to secure rele-
vant employment in her chosen field, Spence entered into a
                        IN RE: SPENCE                        3
Ph.D. program at American University in Washington, D.C.
She completed her course work for the Ph.D. but did not com-
plete her dissertation, and she was no longer a student as of
2000.

   For short intervals, Ms. Spence worked for the American
University’s social science research laboratory, the Depart-
ment of Housing and Urban Development, and the American
Association of Retired People. She also worked some tempo-
rary clerical positions and was unemployed for a period of
time. She finally obtained full-time employment with
E*Trade in August 2005, where she now works as a mail ser-
vices specialist earning approximately $26,000 annually. She
also receives social security retirement benefits of $267 per
month.

   Ms. Spence estimates her total net income at $1676 per
month, after deductions that include life insurance and contri-
butions to a 401K plan, and she estimates her expenses at
$1798 per month. (J.A. at 34.) Her rent is $905 per month and
other expenses include food, delinquent taxes, medication to
treat high blood pressure and diabetes, laundry, and entertain-
ment. She has not sought other employment or updated her
resume since obtaining full-time employment with E*Trade.
She testified that she is not actively seeking other employ-
ment.

   Ms. Spence currently owes ECMC approximately $161,000
in the form of federally guaranteed student loan debt. She
sought and received loan deferments and forbearances
through December 31, 2004. Although she paid off the Per-
kins Loans that she received while attending Cloud County
Community College and made partial payments on Perkins
Loans that she received while attending Wichita State, Ms.
Spence has not made a single payment on the 31 different
loans currently held by ECMC.

  Ms. Spence filed a petition for relief under Chapter 7 of the
Bankruptcy Code on December 31, 2004. She sought to have
4                         IN RE: SPENCE
her student loan debt discharged, claiming that requiring
repayment would impose an undue hardship on her. Applying
the Brunner test as adopted by the Fourth Circuit in Educa-
tional Credit Mgmt. Corp. v. Frushour (In re Frushour), 433
F.3d 393, 400 (4th Cir. 2005)(adopting the three-part undue
hardship test of Brunner v. N.Y. State Higher Educ. Servs.
Corp., 831 F.2d 395, 396 (2d Cir. 1987)), the bankruptcy
court concluded (1) that Ms. Spence cannot currently main-
tain a minimal standard of living if forced to repay her loans,
(2) that additional circumstances exist indicating that her situ-
ation is likely to persist for a significant portion of the repay-
ment period, and (3) that Ms. Spence made a good faith effort
to repay the loans. The bankruptcy court therefore discharged
all of her student loan debt.

   ECMC appealed to the district court, which reversed the
bankruptcy court’s decision to discharge the debt for undue
hardship. Specifically, the district court concluded that the
bankruptcy court erred in concluding that Ms. Spence had met
the second and third Brunner factors. The district court found
that Ms. Spence articulated no "additional circumstances"
beyond her age and current financial distress that would pre-
vent her from repaying her loans, and that she had not shown
good faith efforts to repay her student loans.

  Ms. Spence sought rehearing in the district court, see Fed.
R. Bankr. P. 8015, arguing in part that the district court’s
undue hardship analysis was contrary to the facts presented
and the law applicable to this case. The district court denied
rehearing, and Ms. Spence appeals.

                               II.

  ECMC first asserts that we lack jurisdiction to consider the
merits of the underlying judgment reversing the bankruptcy
court’s order because Spence’s notice of appeal designated
only the district court’s order denying her motion for rehear-
ing and not the final order denying a discharge for undue
                         IN RE: SPENCE                        5
hardship. Rule 3 of the Federal Rules of Appellate Procedure
requires a notice of appeal to "designate the judgment, order,
or part thereof being appealed." Fed. R. App. P. 3(c)(1)(B).
We liberally construe Rule 3(c)’s requirements concerning the
sufficiency of the notice of appeal "to avoid technical impedi-
ments to appellate review." Bogart v. Chapell, 396 F.3d 548,
555 (4th Cir. 2005) (internal marks omitted). The "designa-
tion of a postjudgment motion in the notice of appeal is ade-
quate to support a review of the final judgment when the
intent to do so is clear." Brown v. French, 147 F.3d 307, 311
(4th Cir.), cert. denied, 525 U.S. 1025 (1998). Such an intent
is clear where the appellant addresses "the merits of a particu-
lar issue in her opening brief," thereby providing the appellees
"notice of the issue and the opportunity to fully brief it."
Bogart, 396 F.3d at 555. Cf. Foman v. Davis, 371 U.S. 178,
181 (1962) (concluding intent to appeal the merits was mani-
fest where both parties briefed and argued the merits of the
judgment and the opposing party was not misled or preju-
diced). Compliance is found where "‘the litigant’s action is
the functional equivalent of what the rule requires.’" Smith v.
Barry, 502 U.S. 244, 248 (1992) (quoting Torres v. Oakland
Scavenger Co., 487 U.S. 312, 317 (1988)).

   The circumstances in this case indicate that the functional
equivalent of what the rule requires has been satisfied. Ms.
Spence filed a timely pro se notice of appeal designating the
district court’s ruling on her rehearing motion, and a major
issue in that motion was the merits of the district court’s
undue hardship analysis. Both parties briefed the merits of
this issue on rehearing before the district court, so the merits
would be integral to a review of the denial of rehearing. Addi-
tionally, Ms. Spence’s opening brief in this appeal likewise
included the undue hardship issue, and ECMC fully briefed it
on appeal as well. Although ECMC clearly challenged up
front Spence’s failure to specifically designate the final judg-
ment in the notice of appeal, the issue was not unanticipated,
there is no claim that ECMC was misled by the contents of
the notice of appeal, and it has suffered no prejudice. We con-
6                         IN RE: SPENCE
clude that we have jurisdiction to address the merits of the
underlying judgment.

                               III.

   Government-guaranteed student loan debt is ordinarily not
dischargeable in bankruptcy unless the debtor and the debtor’s
dependents would suffer an undue hardship if repayment is
required. 11 U.S.C. § 523(a)(8). The issue in this case is
whether requiring Ms. Spence to repay her student loans
would impose an undue hardship. The debtor seeking a dis-
charge bears the burden of proving that she meets all three
factors of the undue hardship test by a preponderance of the
evidence. Educ. Credit Mgmt. Corp. v. Mosko (In re Mosko),
515 F.3d 319, 324 (4th Cir. 2008); Frushour, 433 F.3d at 400.
We review the bankruptcy court’s decision directly, applying
a de novo standard of review to the legal conclusion that the
debtor met the undue hardship standard and reviewing the
underlying findings of fact for clear error. Frushour, 433 F.3d
at 398-99. The underlying findings of fact are not challenged
in this appeal; consequently, we review only the bankruptcy
court’s legal conclusion that Ms. Spence satisfied the factors
of the undue hardship test.

   In order to prove an undue hardship within the meaning of
the statute, the Brunner test requires Ms. Spence to demon-
strate: (1) that she cannot maintain a minimal standard of liv-
ing if forced to repay the loans given her current income and
expenses; (2) that additional circumstances indicate that this
situation is likely to persist throughout the student loan repay-
ment period; and (3) that she has made good faith efforts to
repay the loans. See id. at 400. That Ms. Spence satisfied the
first Brunner factor is not questioned. ECMC challenges the
bankruptcy court’s conclusion that she met the second and
third factors.

  The second factor, whether "additional circumstances"
exist to indicate that the debtor’s situation is likely to persist
                        IN RE: SPENCE                        7
for a significant portion of the loan repayment period, "is the
heart of the Brunner test." Frushour, 433 F.3d at 401. This
factor "most clearly reflects the congressional imperative that
the debtor’s hardship must be more than the normal hardship
that accompanies any bankruptcy." Id. We have characterized
this as "a demanding requirement" necessitating "a certainty
of hopelessness" which confirms that the debtor will not be
able to repay the loans. Id. (internal marks omitted).

   We conclude that Ms. Spence has not met this exacting
standard. She is now in her late 60s and has a low-paying job,
but she is by all accounts a reliable, diligent worker with a
master’s degree along with completed Ph.D. course work. Her
grades were excellent, and her education is not so outdated
that higher-paying alternatives would be unreachable. Ms.
Spence suffers from diabetes and high blood pressure, but nei-
ther these ailments nor any other age-related health problems
affect her ability to work full-time. She has had difficulty
obtaining a higher paying position, but she has not actively
sought other employment or even updated her resume since
obtaining the full-time job at E*trade. We have said that
"[h]aving a low-paying job . . . does not in itself provide
undue hardship, especially where the debtor is satisfied with
the job, has not actively sought higher-paying employment,
and has earned a larger income in previous jobs." Id. We are
not unsympathetic to the disadvantages of her current circum-
stances, but the facts point to no "additional circumstances,"
outside of the normal hardships faced by bankruptcy petition-
ers, that would render her situation hopeless.

   The third factor, which requires a showing that the debtor
has made a good faith effort to repay the loans, "looks to the
debtor’s efforts to obtain employment, maximize income, and
minimize expenses." Id. at 402 (internal marks omitted).
Additionally, "the debtor’s hardship must be a result of fac-
tors over which she had no control," and "her effort to seek
out loan consolidation options that make the debt less onerous
8                        IN RE: SPENCE
is an[other] important component of the good-faith inquiry."
Id.; see also Mosko, 515 F.3d at 324.

   As already noted, the facts do not show that Ms. Spence
has made a good faith effort to maximize her income. She is
highly educated yet appears to be satisfied working as a mail
services specialist for E*Trade. She has not made efforts to
continue pursuing a more lucrative line of work and admitted
she was not presently pursuing other work at all. Also, Ms.
Spence did not fully explore the possibility of loan consolida-
tion programs that offer reduced payments based upon the
debtor’s limited income. She made efforts to obtain available
deferments and forebearances, but after they expired, she
immediately filed for bankruptcy and has not made one pay-
ment on any of the loans held by ECMC. Obtaining the defer-
ment of student loans is not sufficient to demonstrate a good
faith effort to repay them when the deferment is followed by
not one payment or any effort to work out a reasonable pay-
ment schedule. See id. at 326-27; see also Brunner, 831 F.2d
at 397 (finding no good faith effort where debtor filed for dis-
charge within one month of the date the first payment came
due on her loans). Furthermore, her choice to repay some of
the Perkins Loans does not demonstrate a good faith effort to
repay the student loans held by ECMC.

   We have noted before that "[d]ebtors receive valuable ben-
efits from congressionally authorized loans, [and] Congress in
turn requires loan recipients to repay them in all but the most
dire circumstances." Frushour, 433 F.3d at 399. "This height-
ened standard protects the integrity of the student-loan pro-
gram . . ." and "prevent[s] debtors from easily discharging
their debts at the expense of the taxpayers who made possible
their educations." Id. at 400. We conclude that Ms. Spence
has not met her burden to demonstrate either additional cir-
cumstances rendering her situation hopeless or that she has
made a good faith effort to repay her loans.
                        IN RE: SPENCE                       9
                             IV.

   Accordingly, the bankruptcy court erred in concluding that
Ms. Spence demonstrated an undue hardship that entitled her
to the discharge of her student loans. We affirm the judgment
of the district court and hold that Ms. Spence’s student loans
held by ECMC are not dischargeable.

                                                 AFFIRMED